                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

GLEN NELSON,

      Plaintiff,                                   Case No. 18-cv-13393
                                                   Hon. Matthew F. Leitman
v.

GRAND TRUNK WESTERN
RAILROAD COMPANY,

     Defendant.
__________________________________________________________________/

                      ORDER EXTENDING DISCOVERY

      IT IS HEREBY ORDERED that the fact discovery date of July 12, 2019 is

extended to September 27, 2019. The expert discovery date remains October 11,

2019. The dispositive motions cut-off remains November 15, 2019.

      IT IS SO ORDERED.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: July 8, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 8, 2019, by electronic means and/or ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
